Citation Nr: 1734464	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in the Republic of Vietnam and has a Combat Infantryman's Badge among his awards and decorations.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
  
The Veteran testified at an October 2009 Travel Board hearing before the undersigned.  

The Board notes that the Veteran was scheduled for an additional Board hearing in February 2017 regarding his claim for a heart disorder.  In a February 2017 statement, the Veteran requested that the Board proceed to make a decision in his case.  Therefore, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.702 (2016).

The Veteran was previously represented by attorney David L. Huffman; however, VA cancelled his accreditation effective August 8, 2014.  In September 2014, the Board notified the Veteran that Mr. Huffman's authority to represent VA claimants had been revoked and provided him with an opportunity to appoint another representative.  He was notified that if he failed to respond within 30 days, it would be assumed that he wished to represent himself.  He failed to respond.  Therefore, the Board assumes he wishes to proceed with his appeal pro se.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not permanently incurred coincident with active duty service.

2.  Tinnitus loss was not permanently incurred coincident with active duty service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorial hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record does not disclose that the Veteran has specifically raised any procedural issues to the AOJ or the Board as the duties to notify or assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks entitlement to service connection for a bilateral hearing loss.  His DD Form 214 shows his military occupational specialty (MOS) was light weapons infantryman.  He has testified that he was exposed to rifle and anti-tank gunfire during service.  

The Veteran underwent an enlistment audiological evaluation in January 1968 and a separation audiological evaluation in November 1969, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
 
In light of the above, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  These first two tables show the ASA measurements recorded in service, with the comparable ISO measurements in parentheses.

At the time of the Veteran's January 1968 enlistment examination, puretone thresholds, in decibels, were as follows:


HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
15 (25)
5 (15)
0 (10)
5 (10)

The enlistment examination demonstrates that the Veteran's hearing was normal in both ears.

At the time of the Veteran's November 1969 separation examination, puretone thresholds, in decibels, were as follows:



HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

The separation examination also demonstrates that the Veteran's hearing was normal in both ears.

At an April 2007 VA examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
35
25
45
60
80
LEFT
40
30
35
40
50

Speech discrimination scores were 100 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss and bilateral tinnitus.  The examiner reviewed the Veteran's service treatment records and opined that it was less likely than not that the bilateral hearing loss and tinnitus were etiologically related to service.  The examiner opined that because the Veteran's audiogram at separation indicated normal hearing, current hearing loss and tinnitus was not etiologically related to service and began after separation from service.  

November 2009 VA treatment records contain audiometric testing that also reflects bilateral sensorial hearing loss.  At that time, the Veteran reported experiencing tinnitus for 35 years in the right ear.




During a February 2014 VA examination, audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

A
500 
B
1000
C
2000
D
3000
E
4000
RIGHT
25
25
20
60
80
LEFT
25
25
30
35
50

The Board notes that several readings are less than the previous VA examination, and none appear to show progressing hearing loss.  The readings do, however, continue to reflect bilateral sensorial hearing loss for VA purposes.  Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  The Veteran was again diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner reviewed the claims file and opined that it was less likely than not that the bilateral hearing loss was etiologically related to service because there was no hearing loss or threshold shift at discharge.  The examiner further opined that tinnitus was at least as likely as not associated with hearing loss, opining that tinnitus is a known symptom of hearing loss.

In a January 2015 addendum opinion, the same VA examiner again determined that bilateral hearing loss was less likely than not related to service.  The examiner opined that the November 1969 separation examination revealed normal hearing bilaterally, and noted that hearing loss does not progressively decline without further noise, aging, or medicine toxicity.  The examiner stated after military service "any further decline of hearing is not military related."  Additionally, the examiner determined that tinnitus is associated with the hearing loss, which occurred after service.

In March 2017, the Board obtained an expert medical opinion regarding the Veteran's hearing loss and tinnitus.  The examining otolaryngologist reviewed the claims file and noted both the Veteran's testimony regarding temporary hearing loss and tinnitus in service and his occupational and recreational noise exposure after service, including employment as a steel mill worker and maintenance mechanic, and recreational activities involving hunting and lawn equipment.  The examiner noted no treatment for hearing loss or ear infections during service.  Further, the examiner noted normal audiometric data on the Veteran's November 1969 separation examination, along with the Veteran's November 1969 report of medical history, in which the Veteran checked "no" to a question regarding whether he currently or previously had hearing loss.  The examiner opined that the Veteran's "hearing loss and tinnitus occurred subsequent to separation from service, and was most likely the result of a combination of genetic . . . and environmental factors" including normal aging and occupational and recreational noise exposure.  Further, the examiner cited medical literature indicating "no sufficient scientific basis for the existence of delayed-onset noise-induced hearing loss."  Ultimately, the examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus had their onset during service or within a year from separation from service.  While the examiner acknowledged the Veteran's report of temporary hearing loss and tinnitus during service, the examiner reasoned that, based on the claims file, "[t]here is no reason to think that [either condition] was anything other than temporary...."  

VA treatment records and private medical records do reflect treatment for other ear problems, including external otitis and wax irritation.  

In this case, the March 2017 expert medical opinion is highly probative.  This opinion provided a rationale for the conclusion that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his military service based on audiometric evidence in the casefile showing no significant differences between the enlistment examination and separation examination.  Further, the expert examiner reviewed the claims file, noting specific records, and addressed the Veteran's lay statements regarding in-service noise exposure.  Finally, the expert examiner referred to current research from the Institute of Medicine in concluding there was likely no nexus between current hearing loss and tinnitus and military service.

The Veteran provided some inconsistent statements regarding the onset and continuing symptomology involving tinnitus.  His November 1969 report of medical history indicated no hearing loss and did not note any tinnitus.  July 2004 VA treatment records reflect that the Veteran reported roaring in his ears for five years, which he believed was related to a sinus condition.  During his March 2009 Board hearing, he testified that, while he had temporary hearing loss and buzzing in service, his hearing would return to normal.  When asked if the ringing began in service, he testified that he had a hard time remembering yesterday from today, and felt like he had always had it.  At that same hearing, his spouse testified that he had hearing trouble at least since they had met in 1982.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His report of temporary hearing loss and tinnitus during service is credible as it is consistent with his circumstances of service.  However, his report of persistent and/or recurrent symptoms since service is unreliable.  As noted above, his March 2009 Board hearing testimony indicates that he could not remember when tinnitus began.  While his spouse testified to hearing problems since 1982, the Veteran sought treatment for roaring in his ears in July 2004, indicating that it had bothered him for five years.  To the extent the Veteran's report can be construed as describing recurrent symptoms since service, the Board finds that such report is not credible given his prior statements.  The Board places the greater probative weight on the Veteran's report of no hearing loss during his discharge report in November 1969, and on the July 2004 VA treatment records, as the former statement was made more contemporaneous to the time period in question and the latter statement was made in the context of seeking appropriate medical diagnosis and treatment.  .

Thus, to the extent that the bilateral sensorial hearing loss and tinnitus may fall under the definition of a chronic disease under 38 C.F.R. § 3.309(a), the Board finds that any allegation of chronicity of hearing loss and tinnitus since service is not credible and, thus, service connection under 38 C.F.R. § 3.303(b) is not warranted.  

Furthermore, even assuming that the Veteran is competent to opine on this medical matter, the specific, reasoned opinion of the March 2017 expert examiner is of greater probative weight than the Veteran's general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.

ORDER

Entitlement to service connection for bilateral sensorial hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure.  February 2001 private medical records note status post coronary artery disease and imaging reflected minor heart abnormalities, heart leakage, and mild cardiomegaly (enlarged heart).

Because the January 2011 VA examination did not address the nature and etiology of heart conditions other than ischemic heart disease, the Board finds the opinion to be inadequate for adjudication purposes.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since March 2016.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed heart disorder, to include hypertension and an enlarged heart.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed heart disorder had its onset in service or is etiologically related to or aggravated by service, to include due to exposure to herbicide.  The examiner should note that, for rating purposes, the Veteran's exposure to herbicides is conceded.  Further, the examiner should specifically address the following:

* The Veteran's diagnosis for and treatment of hypertension (see, e.g., February 2007 Private Medical Records; February 2016 VA Treatment Records); 

* imaging reflecting minor abnormalities, including a mild enlarged heart, and heart leakage (see, e.g., August 2004 VA Treatment Records; October 2004 Private Medical Records); and

* February 2001 private medical records noting status post history of coronary artery disease.

(b)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed heart disorder was aggravated beyond the normal progress of the disorder by service-connected PTSD?  In answering the question, the examiner should specifically address the January 2006 VA treatment record reflecting the Veteran's hypertension is compounded by his anxiety.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before onset of the aggravation.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


